Exhibit 23.1 Bagell, Josephs, Levine & Company, LLC 406 Lippincott Drive, Suite J, Marlton, NJ 08053 Tel: 856.346.2828 Fax: 856.396.0022 The Board of Directors American Nano-Silicon Technologies, Inc. We consent to the incorporation by reference in the registration statement on Form 10-SB of American Nano-Silicon Technologies, Inc. of our report dated January 8, 2008 with respect to the consolidated balance sheets of American Nano-Silicon Technologies, Inc. as of September 30, 2007 and 2006, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the yea ended September 30, 2007 and for the period from the inception (August 26, 2006) to September 30, 2006. /S/Bagell, Josephs, Levine &
